Appeal by relator from an order of the County Court of Washington County dismissing a writ of habeas corpus. Relator was convicted of a felony while on parole. Under his parole agreement he was "required to serve the balance "of his first term. Although under confinement at Sing Sing, and not physically present at Elmira Reformatory, the place of his first incarceration, he was nevertheless transferred from the reformatory to Sing Sing Prison. This transfer was a valid exercise of authority on the part of the Commissioner of Correction. (People ex rel. Coppola v. Brophy, 254 App. Div. 641, affd. 280 N. Y. 778.) Order affirmed, without costs. All concur.